         Case 1:21-cr-00113-ZMF Document 14 Filed 02/17/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
                v.                             :           Case No. 21-cr-113
                                               :
SCOTT DEL MASSON,                              :
                                               :
                      Defendant.               :


             GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby submits its Sentencing Memorandum as to Defendant Scott Del

Masson (herein, “defendant”). For the reasons set forth below, the United States respectfully

recommends that the Court impose a sentence of time-served and one year supervised release, to

include a condition that the defendant stay away from the White House Complex.

                        FACTUAL AND PROCEDURAL BACKGROUND

                                           Factual Proffer

       On Tuesday, December 8, 2020, Officer Marcus Lemon of the United States Secret Service

(USSS) was on duty and in full police uniform near the corner of West Executive Avenue and

Pennsylvania Avenue NW. Officer Lemon was located inside the restricted area surrounding the

White House.

       At approximately 9:58 am, Officer Lemon observed a man later identified as Scott Del

Masson wearing a heavy brown jacket and walking within the restricted area on Pennsylvania

Avenue. Officer Lemon observed Masson walking towards the fence that was blocking off the

construction area for the Inauguration stands and then walk towards a pedestrian entrance to the


                                               1
          Case 1:21-cr-00113-ZMF Document 14 Filed 02/17/21 Page 2 of 7




White House grounds. Officer Lemon observed that Masson appeared lost and approached him.

Officer Lemon asked Masson if he was working on the Inauguration stands. He said “No.” Officer

Lemon also asked whether Masson had a pass and he said “No, no.” Officer Lemon then called

another USSS post and verified that Pennsylvania Avenue was closed to the public at that time,

which was confirmed. Officer Lemon told Masson that he was not allowed to be in the area and

that only people with passes or appointments were allowed. Officer Lemon instructed Masson to

leave and pointed him towards 17th Street and Pennsylvania Avenue where he could exit the

restricted area.

        Masson began walking westbound towards 17th Street and Pennsylvania Avenue, but then

stopped, still within the restricted area, in front of the Dwight D. Eisenhower Building. The Dwight

D. Eisenhower Building is adjacent to the White House and within the restricted area that

surrounds the White House. Officer Lemon told Masson he had to keep moving, again trying to

direct him towards 17th Street and Pennsylvania Avenue. Masson stepped up on a fixed park bench

in front of the north fence line of the Dwight D. Eisenhower Building and then jumped over the

fence and into the northeast courtyard of the Dwight D. Eisenhower Building. Officer Lemon saw

Masson stumble upon landing and then get up. Seeing that Masson was now farther inside the

restricted area, and believing that he would continue moving farther into the restricted area, Officer

Lemon immediately followed Masson, jumping over the fence and into the courtyard. Officer

Lemon grabbed Masson and placed him under arrest.

        Records checks revealed that Scott Del Masson has identified by other names including

Nickolas Del Mitchel, Nikolas Del Mitchel, and Mitchell Del Nickolas. USSS law enforcement

personnel previously interviewed Masson on June 11, 2020 near the southwest corner of Lafayette

Park. Masson told USSS personnel that he wanted to speak to the President of the United States.


                                                  2
          Case 1:21-cr-00113-ZMF Document 14 Filed 02/17/21 Page 3 of 7




Masson said that he hitchhiked from Missouri and had been in the Washington, D.C. area for the

last four weeks. He said that he came to the White House to meet with, “Darryl” and President

Trump. When asked who, “Darryl” was, Masson explained he was the head of Congress. Masson

was also interviewed by USSS law enforcement personnel on June 18, 2020 in Lafayette Park.

Masson said that he wanted to speak with “Darryl” in regards to his children. He said that since

everyone knows Darryl, President Trump may also know him.

       Pursuant to a plea agreement, the defendant will enter a plea of guilty to Count I of the

Information filed in this case, charging a violation of 18 U.S.C. § 1752(a)(1). In accordance with

the plea agreement, the government intends to dismiss the remaining count of the Information at

the time of sentencing. Also pursuant to the plea agreement, the defendant has agreed not to oppose

the following additional condition on any period of supervised release or probation:

   a. the defendant will stay away from the area around the White House that is bounded by, and

       including, K Street, NW; 13th Street, NW; Pennsylvania Avenue, NW; 12th Street, NW;

       Constitution Avenue, NW; and 19th Street, NW.

                             DISCUSSION AND RECOMMENDATION

         I.    Generally Applicable Legal Principles

       When determining the appropriate sentence, the court should consider all of the applicable

factors set forth in 18 U.S.C. § 3553(a). The listed factors in 18 U.S.C. § 3553(a) include the

following:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;
               (2) the need for the sentence imposed –




                                                3
         Case 1:21-cr-00113-ZMF Document 14 Filed 02/17/21 Page 4 of 7




                       (A) to reflect the seriousness of the offense, to promote
                           respect for the law, and to provide just punishment for
                           the offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the
                           defendant; and
                       (D) to provide the defendant with needed educational or
                           vocational training, medical care, or other correctional
                           treatment in the most effective manner;
              (3) the kinds of sentences available;
              (4) the kinds of sentence and the sentencing range established for –
                       (A)    the applicable category of offense committed by the
                              applicable category of defendant as set forth in the
                              guidelines –
                             (i) issued by the Sentencing Commission ...; and
                             (ii) that, . . . are in effect on the date the defendant is
                                  sentenced; ...
              (5) any pertinent policy statement –
                       (A) issued by the Sentencing Commission ... and
                       (B) that, . . . is in effect on the date the defendant is
                           sentenced.
              (6) the need to avoid unwarranted sentence disparities among
                  defendants with similar records who have been found guilty of
                  similar conduct; and
              (7) the need to provide restitution to any victims of the offense.
18 U.S.C. § 3553(a).


        II.   Defendant’s Sentencing Guidelines Calculation

                  A. Total Offense Level

       The base offense level for violations of 18 U.S.C. 1752(a)(1) is governed by U.S.S.G. §

2B2.3(a). Because the offense occurred at the White House or its grounds, the base offense level

is 8. Because the defendant demonstrated timely acceptance of responsibility, 2 points are



                                                  4
          Case 1:21-cr-00113-ZMF Document 14 Filed 02/17/21 Page 5 of 7




subtracted for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1. Accordingly, the adjusted

offense level is 6.

                      B. Criminal History Category

        Based on available information, including the Pretrial Services Report (ECF # 5), the

defendant has at least the following criminal convictions:


 Arrest Date           Charge/Court       Disposition Date and         Guidelines      Criminal
                                          Sentence                                     Hist. Pts.
 6/6/2019              Resisting Arrest   6/19/2019, 2 years’          4A1.1(c)        1
                       / St. Clair        probation (probation
                       County Circuit     scheduled to end
                       Court (Missouri)   6/19/2021)
 10/19/2014            Driving Under      1/20/2015, 30 days/30 days   4A1.1(c)        1
                       Influence /        suspended, 2 years’
                       Henry County       probation
                       Circuit Court
                       (Missouri)



        Because the instant offense was committed while the defendant was on probation, an

additional two criminal history points are added pursuant to U.S.S.G. § 4A1.1(d). Accordingly,

the government estimates that the defendant has 4 criminal history points, corresponding to

Criminal History Category III.

                      C. Sentencing Guidelines Range

        With an adjusted offense level of 6 and Criminal History Category III, the defendant’s

applicable guidelines range is 2 months to 8 months incarceration for the violation of 18 U.S.C. §

1752(a)(1). For a defendant convicted of a Class A misdemeanor, the court may also impose a

term of not more than one year of supervised release to follow imprisonment. See 18 U.S.C.




                                                 5
         Case 1:21-cr-00113-ZMF Document 14 Filed 02/17/21 Page 6 of 7




§ 3583(b)(3). Pursuant to U.S.S.G. § 5D1.2(a)(3), if a term of supervised release is ordered for a

defendant convicted of a Class A misdemeanor, the guidelines range is one year.

       III.    Sentencing Recommendation

       The government recommends a sentence of time-served, to be followed by one year of

supervised release with the condition that the defendant stay away from the White House Complex.

The defendant has been detained since his arrest on December 8, 2020. As the defendant will have

been detained 73 days as of February 18, 2021, a time-served sentence equates to a period of

incarceration within the guidelines range. This recommended sentence balances the defendant’s

acceptance of responsibility with the seriousness of the offense. As the defendant has displayed a

fixation with the White House Complex, the incorporation of a stay away condition addresses the

sentencing goals of deterrence and protection of the public, while taking into account available

sentencing options.




                                                6
          Case 1:21-cr-00113-ZMF Document 14 Filed 02/17/21 Page 7 of 7




       IV.     Conclusion

       For the foregoing reasons, the government recommends that the Court sentence the

defendant to time-served, to be followed by one year supervised release, for the 18 U.S.C.

§ 1752(a)(1) offense. The government submits that this sentence will serve the interests of justice

and appropriately balance the sentencing factors under 18 U.S.C. § 3553(a).




                                                       Respectfully submitted,

                                                       MICHAEL R. SHERWIN
                                                       Acting United States Attorney
                                                       New York Bar Number 4444188


                                                 By:
                                                       MARY A. FREEMAN
                                                       Wyoming Bar No. 7-5473
                                                       Special Assistant U.S. Attorney
                                                       Federal Major Crimes
                                                       United States Attorney’s Office
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       Mary.Freeman@usdoj.gov
                                                       (202) 803-1628




                                                7
